Citation Nr: 1818755	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-32 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for right thigh scars.

2. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to April 1968 and is a recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in August 2017, and a transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's right thigh scars are superficial and have not been manifest by symptoms of pain, instability, functional impairment, or a total area of 929 square centimeters or greater.

2. The competent evidence of record is at least in equipoise as to whether the Veteran's right knee osteoarthritis and torn meniscus was incurred in active service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for right thigh scars have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for right knee osteoarthritis and torn meniscus have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice most recently in April 2017. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to his claims, and the examinations adequately provide the findings necessary to a resolution to the appeal. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently rated for his right thigh scars under Diagnostic Code 7805, which pertains to other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804. Diagnostic Code 7805 directs the rating specialist to consider any functional effects from the scar to a particular part of the body. Otherwise, the applicable skin diagnostic codes provide for 10 percent ratings or higher for painful or unstable scars or if the scars cover 39 square centimeters or more area. 38 C.F.R. § 4.118 (2017).

Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805. Diagnostic Code 7800 applies to scars of the head, face or neck, and as such, is not applicable to the Veteran's claim. Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, which are deep and nonlinear. As the Veteran's scar is superficial, Diagnostic Code 7801 is not for application. 

Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, which are superficial and nonlinear; a 10 percent rating is warranted for a total area of 144 square inches or greater. Diagnostic Code 7804 pertains to unstable or painful scars. In relevant part, a 10 percent evaluation is assigned for one or two scars that are unstable or painful. A 20 percent evaluation is assigned for three or four scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code7804, Note (1) (2017). If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic 7804, Note (2) (2017). Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2017). 

An April 2013 VA examination report shows that the Veteran was diagnosed with scars on his right thigh. The scars were not noted to be painful or unstable. The examiner noted that the Veteran had two scars located on the right anterior mid tibia and right anterior thigh. The right anterior mid tibia scar was noted to be linear and 4 centimeters by 1 centimeters in size. The right anterior thigh scar was noted to be superficial, nonlinear, and 1/2 centimeter by 1/4 centimeter in size. Total area of the superficial nonlinear scar was 3/4 centimeter squared. No limitation in function of the scars was noted.

After a review of the evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable disability rating under Diagnostic Code 7804 as the evidence of record does not indicate the Veteran's right lower extremity scars are either painful or unstable. The total area of the nonlinear scar is less than one square centimeter. Additionally, the April 2013 VA examination report showed that the scars were not painful or tender, and the Veteran did not report a painful scar. Further, while the Veteran has reported pain in the right leg area, he has not specifically reported scar pain but rather knee pain caused by osteoarthritis and other diagnosed right knee conditions. Therefore, the Board finds that a report of pain of "right leg area" does not support a finding of a painful scar. More importantly, the April 2013 VA examiner specifically found that the Veteran's scars were not manifested by pain. Accordingly, the Board finds that the evidence does not show a painful or unstable scar; thus, Diagnostic Code 7804 is not for application. As the Veteran does not meet the criteria for a compensable disability rating under Diagnostic Codes 7800, 7801, 7802, or 7804, an increased rating is not warranted. 

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d) (2017).

The Veteran asserts that his right knee disability, diagnosed as osteoarthritis and a torn meniscus, was caused by active service. Specifically, the Veteran reported that he injured his knee in an accident during service in which he suffered a laceration affecting the right leg. 

A review of the Veteran's service treatment records shows that in October 1966, the Veteran fell on a steel tent peg and suffered lacerations to the right leg. No knee injuries were noted. An April 1968 separation report of medical history showed no knee conditions, and the Veteran self-reported no knee problems.

An April 2013 VA examination report shows the Veteran was diagnosed with osteoarthritis and torn meniscus of the right knee. After a review of the evidence of record, the examiner opined that it was less likely than not that the Veteran's right knee conditions were caused by service to include the in-service fall. The examiner reported that there was no evidence of a right knee injury in service or that right knee pain began in or was a result of the right leg laceration that occurred during service. The examiner also reported that the laceration of the lower leg does not cause arthritis or torn meniscus. Additionally, the examiner noted that private treatment records dated in 2003 showed that the Veteran reported injuring his right knee when installing a sink in the kitchen. The examiner reported that the Veteran was a probation officer for 26 years and had to do a lot of running, which may have caused additional wear and tear on the joint and likely contributed to his arthritis of the right knee. 

December 2014 and November 2016 private physician letters showed that the private treatment providers opined that the Veteran's right knee condition was most likely caused by the injury to his right leg in Vietnam. The rationale provided was that the Veteran suffered a traumatic injury of the right leg during combat in 1965. The private physician reported that the injury resulted in a severe infection requiring extensive drainage techniques which left the Veteran with constant difficulties with walking and resulted in traumatic osteoarthritis of the right knee. 

An August 2017 letter from the Veteran's private orthopedic physician noted that the Veteran had been treated by the author of the letter since September 2008 for degenerative joint disease of the knees. The examiner noted that the Veteran injured his right knee in combat during service and the injury became infected and required extensive drainage and incision repair resulting in osteoarthritis. The private physician, identified as a Board Certified Orthopedic Surgeon, stated that he had reviewed the Veteran's medical and treatment records. Additionally, the private treatment provider remarked that after reviewing the Veteran's medical records and listening to his personal account of the injury to the right knee and leg sustained in combat, he found that it was at least as likely as not that the current right knee condition was due to service.

The Board notes the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant. 38 U.S.C. § 5107 (b) (2012). When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2017). An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology. Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C. § 5107 (b) (2012). Further, a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. When the evidence is in relative equipoise, the law dictates that the appellant prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of the conflicting medical evidence as to whether the Veteran's current right knee disability is related to service. However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise. The Board finds that none of the medical opinions are more probative than the other opinions of record. The Veteran's private examination dated in August 2017 reported that his right knee disability was related to his noted in-service right leg injury. The April 2013 VA examiner, in contrast, determined that the Veteran's right knee disability was not incurred in or related to active service, to include as due to his documented in-service right knee injury. Each medical opinion is supported by a reasoned analysis of medical facts. Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the medical opinions and diagnoses in this case are at least in equipoise as to whether the Veteran's right knee disability was related to his active service. When evidence is in relative equipoise, reasonable doubt must be decided in the appellant's favor. Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for right knee osteoarthritis and torn meniscus is warranted. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for right lower extremity scars is denied.

Entitlement to service connection for right knee osteoarthritis and torn meniscus is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


